                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

                                                   :
Robert Ward, on his own behalf and on behalf       :
of all others similarly situated,                  :
                                                   :
                      Plaintiff,                   :
                                                     Civil Action No.: 2:17-cv-02069-MMB
v.                                                 :
                                                   :
Flagship Credit Acceptance LLC,                    :
                                                   :
                      Defendant                    :
                                                   :
                                                   :

                          POSITION STATEMENT REGARDING
                            ORDER RE: PROPOSED MASTER

       Plaintiff, Robert Ward, by and through his undersigned counsel, respectfully responds to

the Court’s Order Re: Proposed Master of July 2, 2019 (Doc. No. 35).

       Plaintiff does not object to the appointment of the Honorable Jane Greenspan as Master

to review the reasonableness of the proposed settlement.

       Plaintiff believes the Class Settlement Agreement to be fair, reasonable and adequate

meriting final approval and hopes the Master can report back to the Court well within the ninety

(90) day period set forth by the Court (Id. ¶ 4). Plaintiff will work expeditiously to provide the

Master whatever information may be needed.



Dated: July 3, 2019                                   Respectfully submitted,


                                                     Robert Ward, individually and on behalf of all
                                                     others similarly situated,

                                             By:     /s/ Stephen Taylor
                                                     Sergei Lemberg
                                                     Stephen Taylor
                                                     Lemberg Law LLC
    43 Danbury Road
    Wilton, CT 06897
    Tel: 203.653.2250
    Fax: 203.653.3424




2
                                 CERTIFICATE OF SERVICE

       I, Stephen Taylor, an attorney, certify that, on July 3, 2019, the foregoing was filed with
the Clerk of the Court through the CM/ECF system which sent notice of such filing to the
following:

Gerald E. Arth
Steven J. Daroci, II
Fox Rothschild LLP
2000 Market Street, 20th Floor
Philadelphia, PA 19103




                                                     /s/ Stephen Taylor
                                                     Stephen Taylor
